Case 0:19-cv-60883-KMW Document 35 Entered on FLSD Docket 02/21/2020 Page 1 of 12



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                       BROWARD DIVISION

                                CASE NO. 0:19-cv-60883-WILLIAM/VALLE

   REINIER FUENTES,

          Plaintiff,
   vs.

   CLASSICA CRUISE OPERATOR LTD., INC.,
   a Foreign Profit Corporation

          Defendant.
                                                 /

                          CLASSICA CRUISE OPERATOR LTD., INC.’S
                            MOTION FOR SUMMARY JUDGMENT

          Defendant, CLASSICA CRUISE OPERATOR LTD., INC., a Foreign Profit Corporation

   (“CLASSICA CRUISE”), pursuant to Federal Rule of Civil Procedure 56 and Local Rule 56.1

   moves for entry of final summary judgment against Plaintiff, Reinier Fuentes, and in support

   thereof states as follows:

                                       I.   Preliminary Statement

   A. Summary of Analysis
          “One moment of patience may ward off great disaster. One moment of impatience may

   ruin a whole life.” Chinese proverb

          “Hey, go to the back of line, don’t try to skip!,” these were the words by cruise ship

   passenger, Reinier Fuentes (“Plaintiff”) that escalated the situation from patiently waiting in line

   to a physical altercation. The facts of the incident are undisputed. Plaintiff got upset because a

   fellow passenger, Clynt Hadley, cut in line during disembarkation. Insults between both men

   were exchanged and a physical altercation occurred. Plaintiff sued Classica Cruise alleging

   negligence. There is nothing, however, in the record to show that Classica Cruise created an
Case 0:19-cv-60883-KMW Document 35 Entered on FLSD Docket 02/21/2020 Page 2 of 12
                                                                                CASE NO. 0:19-cv-60883-WJZ


   unsafe condition aboard the vessel, nor that it knew or should have known of any unsafe

   conditions aboard the vessel as it relates to this spontaneous altercation. It is further undisputed

   that Classica Cruise has never had a prior incident involving a physical altercation in the

   disembarkation line. Consequently, Plaintiff cannot meet his burden of proving either actual or

   constructive knowledge of an unsafe, dangerous or hazardous condition and therefore, Classica

   Cruise is entitled to summary judgment as a matter of law.

                                         II.      Memorandum of Law

   A. Summary judgment standard

          Under Federal Rule of Civil Procedure 56(a), a court shall grant summary judgment “if

   the movant shows that there is no genuine dispute as to any material fact and the movant is

   entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). “The judgment sought shall be

   rendered forthwith if the pleadings, depositions, answers to interrogatories, and admissions on

   file, together with the affidavits, if any,” show that this standard is met. Fed. R. Civ. P. 56(c).

   Furthermore, as stated by the Supreme Court in Celotex:

                  The plain language of Rule 56(c) mandates the entry of summary
                  judgment, after adequate time for discovery and upon motion,
                  against a party who fails to make a showing sufficient to establish
                  the existence of an element essential to the party’s case, and on
                  which that party will bear the burden of proof at trial. In such a
                  situation, there can be “no genuine issue as to any material fact,”
                  since a complete failure of proof concerning an essential element
                  of the nonmoving party’s case necessarily renders all other facts
                  immaterial.

          Celotex Corp. v. Catrett, 477 U.S 317, 322-323 (1986); see also Everett v. Napper, 833

   F.2d 1507, 1510 (11th Cir. 1987).

   B. Plaintiff cannot prove Classica Cruise had actual or constructive notice of the alleged
      dangerous condition and cannot establish that Classica Cruise failed to exercise
      reasonable care under the circumstances.


                                                            2
                           150 SOUTH E AST SE COND AVE NUE , SUITE 1200 · MIAMI, F LORIDA 33131
                                   TE LE P H ONE : 305-379-3686 · F ACSIMILE : 305-379-3690
Case 0:19-cv-60883-KMW Document 35 Entered on FLSD Docket 02/21/2020 Page 3 of 12
                                                                                CASE NO. 0:19-cv-60883-WJZ


          The standard of care owed to passengers by a cruise ship owner is reasonable care under

   the circumstances, “‘which requires, as a prerequisite to imposing liability, that the carrier have

   actual or constructive notice of the risk-creating condition.’” Kermarec v. Compagnie Generale

   Transatlantique, 358 U.S. 625 (1959); Everett v. Csarnival Cruise Lines, Inc., 912 1355, 1358

   (11th Cir. 1990); Keefe v. Bahama Cruise Line, Inc., 867 F.2d 1318, 1322 (11th Cir. 1989). A

   cruise ship operator is not an insurer of passenger safety; it does not become liable merely

   because an accident occurs. Monteleone v. Bahama Cruise Line, Inc., 838 F.2d 63, 65 (2d Cir.

   1988); Kornberg, 741 F.2d at 1334. A shipowner must give notice of dangers which are not

   apparent and obvious. Luby v. Carnival Cruises, Inc., 633 F. Supp. 40 (S.D. Fla. 1986); Gemp v.

   U.S., 684 F.2d 404 (6th Cir. 1982) (maritime law recognizes that a shipowner has no duty to warn

   of an open and obvious condition). A cruise ship owner does not become liable merely because

   an accident occurs—so the plaintiff bears the burden of establishing that some conduct or

   omission by the cruise line fell below the standard of ordinary reasonable care under the

   circumstances and that this caused the injury. Monteleone, 838 F.2d at 65–66.

                  [T]he benchmark against which a shipowner’s behavior must be
                  measured is ordinary reasonable care under the circumstances, a
                  standard which requires, as a prerequisite to imposing liability, that
                  the carrier have had actual or constructive notice of the risk-
                  creating condition, at least where, as here, the menace is one
                  commonly encountered on land and not clearly linked to nautical
                  adventure.

   Keefe, 867 F.2d at 1322 (emphasis added). In other words, it is simply not sufficient for liability

   that a defective or risk-creating condition exists on a ship; a passenger must prove the defendant had

   notice of the condition that caused an injury. Everett, 912 F.2d at 1358; Keefe, 867 F.2d at 1320–

   21.




                                                            3
                           150 SOUTH E AST SE COND AVE NUE , SUITE 1200 · MIAMI, F LORIDA 33131
                                   TE LE P H ONE : 305-379-3686 · F ACSIMILE : 305-379-3690
Case 0:19-cv-60883-KMW Document 35 Entered on FLSD Docket 02/21/2020 Page 4 of 12
                                                                                CASE NO. 0:19-cv-60883-WJZ


          To survive summary judgment, therefore, Plaintiff must demonstrate the existence of an

   issue of material fact as to whether Classica Cruise had actual or constructive notice of the

   complained-of condition, i.e., a physical altercation occurring in the disembarkation line.

   Plaintiff, however, cannot meet this burden because the only admissible evidence is that Classica

   Cruise did not have actual or constructive notice of the alleged dangerous condition in the exact

   area where Plaintiff was injured.

          It is undisputed that Classica Cruise had no notice that Plaintiff and Mr. Hadley would

   get into a physical altercation during the disembarkation process of the Grand Classica voyage.

   Neither Plaintiff nor Mr. Hadley made any formal complaints about one another to any

   crewmember during the entire duration of the cruise. There is absolutely no evidence that

   Classica Cruise would have any knowledge of an issue between Plaintiff and Mr. Hadley prior to

   the accident giving rise to a duty to protect Plaintiff from the injuries that he suffered on the

   morning of the subject incident. With no actual knowledge of a dangerous condition, it cannot

   be said that Classica Cruise breached any duty whatsoever, even if one existed.

   C. Classica Cruise had no duty to warn Plaintiff of a dangerous condition because the
      alleged risk creating condition was not a known danger in the first place.

          “Without actual or constructive notice . . . there can be no duty of care under federal

   maritime law and hence no negligence claim based on a failure to warn theory.” Id. “And this

   duty to warn extends only to specific, known dangers particular to the places where passengers

   are invited or reasonably expected to visit, not to general hazards.” Aronson v. Celebrity Cruises,

   Inc., 30 F. Supp. 3d 1379, 1392–93 (S.D. Fla. 2014) (Williams, J). (emphasis in original).

   “However, a cruise line must only warn passengers of dangers that “the carrier knows or should

   know, but which may not be apparent to a reasonable passenger.”” Howard-Bunch v. Carnival



                                                            4
                           150 SOUTH E AST SE COND AVE NUE , SUITE 1200 · MIAMI, F LORIDA 33131
                                   TE LE P H ONE : 305-379-3686 · F ACSIMILE : 305-379-3690
Case 0:19-cv-60883-KMW Document 35 Entered on FLSD Docket 02/21/2020 Page 5 of 12
                                                                                 CASE NO. 0:19-cv-60883-WJZ


   Corp., 2019 U.S. Dist. LEXIS 35024, *5-*6 (S.D. Fla. March 4, 2019), citing Poole v. Carnival

   Corp., 2015 U.S. Dist. LEXIS 45927 (S.D. Fla. Apr. 8, 2015).

           “Courts routinely grant summary judgment in a defendant's favor when a plaintiff fails to

   adduce evidence on the issue of notice.” Taiariol v. MSC Crociere S.A., 2016 U.S. Dist. LEXIS

   48966, *8 (11th Cir. Jan. 27, 2017)(“Because Plaintiff has failed to cite any evidence in the

   record showing that [Defendant] had actual or constructive notice of the risk-creating condition

   alleged in the complaint . . . summary judgment in favor of [Defendant] is appropriate in this

   matter.”) (citing Lipkin v. Norwegian Cruise Line Ltd., 93 F. Supp. 3d 1311, 1324 (S.D. Fla.

   2015); Thomas v. NCL (Bahamas) Ltd., 2014 WL 3919914, at *4 (S.D. Fla. Aug. 11, 2014)

   (granting summary judgment where “[t]he unrefuted evidence in the record instead indicates a

   lack of actual or constructive notice”) (Williams, J.); Cohen, 945 F. Supp. 2d at 1355; Malley,

   2017 WL 5192361, *4 (granting summary judgment where there was no evidence regarding

   prior incidents or evidence regarding close calls and/or passenger complaints of the alleged

   dangerous condition); Newell v. Carnival Corp., 2017 WL 5513634, *3 (S.D. Fla. Nov. 16,

   2017) (summary judgment entered in favor of cruise line as plaintiff did not come forward with

   evidence of any prior similar accidents which would have put defendant on notice of the

   allegedly dangerous condition); Frasca v. NCL (Bahamas) Ltd., 2014 U.S. Dist. LEXIS 49060

   (determining that plaintiff was “unable to show that another passenger slipped and fell where

   [plaintiff] fell, under similar conditions.”).

           Adding to Plaintiff’s lack of evidence is the fact that there have been no prior

   substantially similar incidents of this alleged risk-creating condition of which Plaintiff contends

   caused his incident. Without such, Plaintiff is further unable to prove notice. “Plaintiff must

   present evidence of accidents “substantially similar” to hers to satisfy the actual or constructive


                                                             5
                            150 SOUTH E AST SE COND AVE NUE , SUITE 1200 · MIAMI, F LORIDA 33131
                                    TE LE P H ONE : 305-379-3686 · F ACSIMILE : 305-379-3690
Case 0:19-cv-60883-KMW Document 35 Entered on FLSD Docket 02/21/2020 Page 6 of 12
                                                                                 CASE NO. 0:19-cv-60883-WJZ


   notice requirement.” Taiariol, 677 Fed. Appx. 599, 601 (11th Cir. 2017)( summary judgment

   affirmed where Plaintiff produced evidence of incidents during which passengers allegedly fell

   down steps for various reasons. Plaintiff, however, failed to produce evidence that the other

   passengers fell because of the specific danger she alleged caused her accident, a slippery

   protective cover on the edge of the step, also known as “nosing.” See Id. at *1).

          Plaintiff cannot provide any evidence establishing Classica Cruise was on notice of a

   fighting issue, much less about the specific danger he alleges caused his incident, namely a

   physical altercation occurring in line during the disembarkation process. “The duty to warn is

   limited to dangers known to exist in the particular place where the passenger is invited to, or

   reasonably may be expected to visit.” Carlisle v. Ulysses Line Ltd., 475 So. 2d 248, 251 (Fla. 3d

   DCA 1985); see also Koens v. Royal Caribbean Cruises, Ltd., 774 F. Supp. 2d 1215, 1219-20

   (S.D. Fla. 2011) (dismissing Plaintiff’s Complaint for failing to show that Royal Caribbean had

   sufficient notice of a dangerous condition at the specific area where the tour took place, but

   rather claimed a general rising crime rate in the port city).

          This Court’s opinion in Burdeaux v. Royal Caribbean Cruises, Ltd., 2012 U.S. Dist.

   LEXIS 108714 is instructive. In Burdeaux, the plaintiff was sexually assaulted in a shopping

   district that Royal Caribbean recommends its passengers visit when the voyage stops in

   Cozumel, and that it derives revenue from when its passengers make purchases. Id. at *2-*3.

   The Court determined that “the requisite notice in this case must be specific to the danger, i.e.,

   not only that there is a significant risk of rape or sexual assault in Cozumel, but that such risk

   exists in the shopping district depicted on the map provided to Burdeaux by Royal Caribbean.”

   Id. at *14-*15. The plaintiff provided evidence of general crime in the specific shopping district

   at issue, but failed to demonstrate a risk of sexual assaults. Id. at *16-*18. As such, this Court


                                                             6
                            150 SOUTH E AST SE COND AVE NUE , SUITE 1200 · MIAMI, F LORIDA 33131
                                    TE LE P H ONE : 305-379-3686 · F ACSIMILE : 305-379-3690
Case 0:19-cv-60883-KMW Document 35 Entered on FLSD Docket 02/21/2020 Page 7 of 12
                                                                               CASE NO. 0:19-cv-60883-WJZ


   granted summary judgment in favor of Royal Caribbean, finding that there was no showing that

   they knew or should have known of the dangers of sexual assaults and that they owed no duty to

   warn of same. Id. at *19-*20.

          In Howard-Bunch v. Carnival Corp., 2019 U.S. Dist. LEXIS 35024 (S.D. Fla. March 4,

   2019), the plaintiff attempted to establish notice on the part of Carnival by presenting evidence

   of incidents involving passengers on different Carnival ships tripping and falling over different

   types of thresholds. Howard-Bunch v. Carnival Corp., 2019 U.S. Dist. LEXIS 35024, *12 (S.D.

   Fla. March 4, 2019).     This Court declined to hold that “prior incidents involving raised

   thresholds surrounding flat surfaces necessarily put Carnival on notice of a danger as to one

   particular threshold, especially with no additional evidence of any prior issues with that

   threshold, or even the room containing that threshold.” Id. at *13. Other instructive decisions

   include Cohen v. Carnival Corp., 945 F. Supp. 2d 1351, 1353 (S.D. Fla. 2013) (Lenard, J)

   (summary judgment for ship owner after finding that plaintiff presented no evidence that

   shipowner had actual or constructive notice of the alleged risk creating condition posed by the

   steps at the end of the gangplank were he fell; the court highlighted the absence of prior

   accidents); Samuels v. Holland American Line–USA Inc., 656 F.3d 948, 953–54 (9th Cir.2011)

   (affirming summary judgment, finding that ship owner did not have actual or constructive notice

   of any danger to passengers wading on a beach because there was no evidence that any other

   passenger had ever been injured on that beach and the cruise line was not “aware of any similar

   accident, or any accident at all, that had previously occurred while a Holland American

   passenger was swimming on [that particular beach]”).

          The case Banosmoreno v. Walgreen Co., 299 Fed. App’x 912 (11th Cir. 2008)

   established that foreseeability, as it pertains to duty, may be established in two ways – the


                                                           7
                          150 SOUTH E AST SE COND AVE NUE , SUITE 1200 · MIAMI, F LORIDA 33131
                                  TE LE P H ONE : 305-379-3686 · F ACSIMILE : 305-379-3690
Case 0:19-cv-60883-KMW Document 35 Entered on FLSD Docket 02/21/2020 Page 8 of 12
                                                                                CASE NO. 0:19-cv-60883-WJZ


   Plaintiff may show: (1) that the business owner knew or should have known of a dangerous

   condition on the premises that was likely to cause harm to a patron; or (2) that the business

   owner knew or should have known of the dangerous propensities of a particular patron. In

   Banosmoreno the plaintiff went to a Walgreens store and flirted with a woman who worked at

   the photo development counter. Id. at 913. The woman told her boyfriend about the plaintiff’s

   advances. Id. The boyfriend then found the plaintiff, pulled a knife on him, and warned him not

   to return to Walgreens. Id. The plaintiff, however, returned to the Walgreens store. The

   boyfriend came to Walgreens with his friend, who punched the plaintiff unconscious. Id.

   Walgreens moved for summary judgment. In response, the plaintiff argued that failing to monitor

   security cameras and to provide employees with training in customer security contributed to the

   foreseeability of the assault. Id. at 914. In granting summary judgment, the court stated that,

   considering all the circumstances, “we fail to see why Walgreen’s should have foreseen that

   continuously monitoring security cameras and providing training to all employees would have

   prevented this personal assault in the middle of a drug store filled with people.” Id. at 914. The

   court reasoned that under Florida law a proprietor is not an insurer of his invitee’s safety. Id. at

   914-915.   Similarly, under general maritime law a cruise line is not an insurer of passenger’s

   safety. Kornberg v. Carnival Cruise Lines, Inc., 741 F.2d 1332, 1334 (11th Cir. 1984) (citing

   Kermarec, 358 U.S. at 632; Liverpool & Great W. Steam Co. v. Phenix Ins. Co., 129 U.S. 397,

   440, 9 S. Ct. 469, 32 L. Ed. 788 (1889)).

          As in Banosmoreno, this Court should grant summary judgment because there is no

   genuine issue of material fact regarding whether the altercation that occurred was foreseeable

   given the undisputed facts of this case. Classica Cruise did not breach any duty owed to Plaintiff

   since the altercation was not reasonably foreseeable. Applying the two prong test in


                                                            8
                           150 SOUTH E AST SE COND AVE NUE , SUITE 1200 · MIAMI, F LORIDA 33131
                                   TE LE P H ONE : 305-379-3686 · F ACSIMILE : 305-379-3690
Case 0:19-cv-60883-KMW Document 35 Entered on FLSD Docket 02/21/2020 Page 9 of 12
                                                                                CASE NO. 0:19-cv-60883-WJZ


   Banosmoreno to the facts of this case, there is clearly no evidence that Classica Cruise knew or

   should have known that Plaintiff and Hadley would act like incorrigible children arguing over

   their position in line and then engage in a physical altercation. Further, there is no evidence that

   Classica Cruise knew or should have known of the dangerous propensities of Plaintiff and

   Hadley.

          Here, Plaintiff has not provided evidence of any prior incidents, let alone substantially

   similar ones, that would have provided Classica Cruise with the requisite notice that a dangerous

   condition existed on the day of the subject incident. The evidence is clear, however, that

   Classica Cruise had no prior outbreaks of passenger violence in the immigration line while

   waiting to debark any of its ships. Classica Cruise’s Corporate Representative, Grant Plummer,

   confirmed this fact. See Ex. “B.” Classica Cruise took affirmative measures to ensure its

   passengers safety at all times during the voyage, including in the disembarkation line. Its

   crewmembers are trained in assessing the conditions and behavior of its passengers. See Ex. “D”

   at 80:6-25, 81:1-7. Plaintiff makes vague, overbroad attempts at placing Classica Cruise on

   notice by stating that prior fights, in general, have occurred in the fleet. However, not one of

   these prior incidents has happened under the same circumstances, nor in the same location.

          On the well-reasoned analysis of the ample case law cited above, this Court should find

   there can be no liability attributable to Classica Cruise for the unanticipated, unforeseeable

   events that took place between Plaintiff and Mr. Hadley.                        There can also be no liability

   attributable to Classica Cruise failure to warn as it owed no duty to the Plaintiff to warn him of

   his own potential behavior, as he admittedly initiated the verbal altercation with Mr. Hadley.

   Finally, there can be no liability attributable to Classica Cruise on the basis of foreseeability as

   the Plaintiff has failed to provide any competent evidence of similar incidents involving physical


                                                            9
                           150 SOUTH E AST SE COND AVE NUE , SUITE 1200 · MIAMI, F LORIDA 33131
                                   TE LE P H ONE : 305-379-3686 · F ACSIMILE : 305-379-3690
Case 0:19-cv-60883-KMW Document 35 Entered on FLSD Docket 02/21/2020 Page 10 of 12
                                                                                CASE NO. 0:19-cv-60883-WJZ


   altercations in the disembarkation line on any of its ships. Accordingly, summary judgment for

   Classica Cruise is proper.

                                                III.      Conclusion

          Based on the foregoing, this Court should enter an order granting Classica Cruise’s

   Motion for Summary Judgment as the record is devoid of any evidence which would establish

   that Classica Cruise knew or should have known of the risk-creating condition alleged by

   Plaintiff, and a jury could not reasonably conclude that Classica Cruise had a duty to warn

   Plaintiff of that condition. There is further no evidence of similar physical altercation incidents in

   the same or similar location under the same or similar circumstances, and thus the Plaintiff

   cannot rely on foreseeability to impute liability upon Classica Cruise.

          WHEREFORE, Defendant, Classica Cruise Operator Ltd., Inc., respectfully requests

   this Honorable Court to grant its Motion and enter an Order granting Summary Judgment in its

   favor, and for any and all further relief this Court deems just and proper under the circumstances.




                                                           10
                           150 SOUTH E AST SE COND AVE NUE , SUITE 1200 · MIAMI, F LORIDA 33131
                                   TE LE P H ONE : 305-379-3686 · F ACSIMILE : 305-379-3690
Case 0:19-cv-60883-KMW Document 35 Entered on FLSD Docket 02/21/2020 Page 11 of 12
                                                                                 CASE NO. 0:19-cv-60883-WJZ


                                                        Respectfully submitted,

                                                        /s/ William F. Clair
                                                        Jerry D. Hamilton, Esq.
                                                        Florida Bar No. 970700
                                                        jhamilton@hamiltonmillerlaw.com
                                                        William F. Clair
                                                        Florida Bar No. 693741
                                                        wclair@hamiltonmillerlaw.com
                                                        Annalisa Gutierrez
                                                        Florida Bar No. 97940
                                                        agutierrez@hamiltonmillerlaw.com
                                                        Sharhonda Robinson-Edwards
                                                        Florida Bar No. 98755
                                                        srobinson@hamiltonmillerlaw.com
                                                        HAMILTON, MILLER & BIRTHISEL, LLP
                                                        150 Southeast Second Avenue
                                                        Suite 1200
                                                        Miami, Florida 33131-2332
                                                        Telephone:    305-379-3686
                                                        Facsimile:    305-379-3690
                                                        Attorneys for Defendant

                                       CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on February 21, 2020, I electronically filed the foregoing
   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing is being
   served this day on all counsel of record or pro se parties identified on the following Service List in
   the manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF
   or in some other authorized manner for those counsel or parties who are not authorized to receive
   electronically notices of Electronic Filing.
                                                        /s/ William F. Clair.
                                                        William F. Clair, Esq.




                                                            11
                            150 SOUTH E AST SE COND AVE NUE , SUITE 1200 · MIAMI, F LORIDA 33131
                                    TE LE P H ONE : 305-379-3686 · F ACSIMILE : 305-379-3690
Case 0:19-cv-60883-KMW Document 35 Entered on FLSD Docket 02/21/2020 Page 12 of 12
                                                                                 CASE NO. 0:19-cv-60883-WJZ


                                                  SERVICE LIST

FISHER REDAVID, PLLC                                              Jerry D. Hamilton, Esq.
John P. Fischer, Esq.                                             Florida Bar No. 970700
Service@fritriallawyers.com                                       jhamilton@hamiltonmillerlaw.com
Florida Bar No. 99751                                             William F. Clair
4601 Sheridan Street, Suite 320                                   Florida Bar No. 693741
Hollywood, Florida 33021                                          wclair@hamiltonmillerlaw.com
Telephone: (954) 860-8484                                         Annalisa Gutierrez
Fax: (954) 860-8584                                               Florida Bar No. 97940
Attorney for Plaintiff                                            agutierrez@hamiltonmillerlaw.com
                                                                  HAMILTON, MILLER & BIRTHISEL, LLP
                                                                  150 Southeast Second Avenue
                                                                  Suite 1200
                                                                  Miami, Florida 33131-2332
                                                                  Telephone:    305-379-3686
                                                                  Facsimile:    305-379-3690
                                                                  Attorneys for Defendant




                                                            12
                            150 SOUTH E AST SE COND AVE NUE , SUITE 1200 · MIAMI, F LORIDA 33131
                                    TE LE P H ONE : 305-379-3686 · F ACSIMILE : 305-379-3690
